DETAILED ACTION
This action is in response to a filing filed on May 5th, 2020. Claim(s) 1-20 have been examined in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims the benefit of priority to U.S. Provisional Application No. 62/949,143, filed December 17, 2019, which is incorporated herein by reference. Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged (See 37 CFR 1.78, and MPEP § 211 et seq.).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1: Claim(s) 1-10 is/are drawn to method (i.e., a process), claim(s) 11-16 is/are drawn to system (i.e., a manufacture), and claim(s) 17-20 is/are drawn to machine-readable medium (i.e., a manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
Step 2A - Prong One: In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.  
Claim 1: A method, comprising: 
generating, by a processing system including a processor, a corpus from a plurality of textual documents describing content of a media catalog; 
determining, by the processing system, classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors; 
generating, by the processing system, trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning each of the plurality of textual documents to a selected one of the labels via a voting mechanism that counts matches of words to the labels; 
receiving a raw textual document describing other content that has been added to the media catalog; 
processing, by the processing system, the raw textual document to generate a processed document by applying one or more of tokenizing, removing stop words, bigram and trigram modeling, and name entity recognition analysis to the raw textual document; 
selecting, by the processing system, a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter of the raw textual document; 
and assigning, by the processing system, the processed document to a target label of the labels of the corresponding model via the voting mechanism that counts matches of words in the processed document to the labels of the corresponding model.
commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. The claims also recite, generating a corpus from a plurality of textual documents describing content of a media catalog based on Latent Dirichlet Allocation topic models and trained models for each of the classes by determining labels for each of the classes, processing the document by applying one or more of tokenizing, removing stop words, bigram and trigram modeling, and name entity recognition analysis to the raw textual document, and selecting a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter of the raw textual document is performed using statistical methods with a series of data gathering steps that collect a necessary input for the functions, that falls within the “Mathematical Concepts” grouping and is an abstract idea.
	And the dependent claims 2-5 are directed to processing a plurality of raw textual documents to generate the plurality of textual documents by tokenizing, removing stop words, applying bigram and trigram models, and applying name entity recognition to the plurality of raw textual documents, obtaining the plurality of raw textual documents from Electronic Programming Guide (EPG) data, determining the labels comprises applying a boosting factor during applying of the cosine similarity function, and boosting factor is between three to five, using statistical methods with a series of data gathering steps that collect a necessary input for the functions, that falls within the “Mathematical Concepts” grouping and is an abstract idea.
commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 9-10 recites multiple documents of the plurality of textual documents are assigned to a single label of the labels and generating engagement modeling, cancellation modeling, or both for one or more subscribers according to consumed content that includes the other content and according to the target label of the other content, recites a process, that, under their broadest reasonable interpretation, covers performance of the limitation(s) in the commercial interactions (including agreements in the form of contracts; advertising, marketing or sales activities or behaviors; business relationship), then it falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
	Dependent claims 18-20 recites applying Natural Language Processing to the plurality of textual documents includes tokenizing, removing stop words, applying bigram and trigram models, and applying name entity recognition to the plurality of textual documents, applying Latent Dirichlet Allocation topic models with different numbers of topics, wherein the data clustering analysis includes K-means clustering, and wherein the Natural Language Processing applied to the raw textual document includes tokenizing, removing stop words, applying bigram 
	As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
	Independent claim(s) 11 and 17 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
	Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.
	Step 2A - Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to 
	The claim(s) recite the additional elements/limitations of 
	“A method, comprising:” (Claim 1)
	“A device, comprising: a processing system including a processor; and a memory that stores …” (Claim 11)
	“A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor …”) (Claim 17)
generating, by a processing system including a processor …; 
determining, by the processing system …; 
generating, by the processing system, trained models for each of the classes …; 
receiving a raw textual …; 
processing, by the processing system, the raw textual document …; 
selecting, by the processing system, a corresponding model …; 
and assigning, by the processing system, the processed document to a target label …” (Claims 1, 11, and 17).
The requirement to execute the claimed steps/functions using “A method, comprising:” (Claim 1), “A device, comprising: a processing system including a processor; and a memory that stores …” (Claim 11), “A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor …”) (Claim 17), “generating, by a processing system including a processor, trained models for each of the classes by determining labels for each of the classes using a cosine similarity function …; determining, by the processing system …;  generating, by the processing system, trained models for each of the classes …; receiving a raw textual …; processing, by the processing system, the raw textual document …; selecting, by the processing system, a corresponding model …; and assigning, by the processing system, the processed document to a target label …” (Claims 1, 11, and 17), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	The recited additional element(s) of “A method, comprising:” (Claim 1), “A device, comprising: a processing system including a processor; and a memory that stores …” (Claim 11), “A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor …”) (Claim 17), “generating, by a processing system including a processor, trained models for each of the classes by determining labels for each of the classes using a cosine similarity function …; determining, by the processing system …;  generating, by the processing system, trained models for each of the classes …; receiving a raw textual …; processing, by the processing system, the raw textual document …; selecting, by the processing system, a corresponding model …; and assigning, by the processing system, the processed document to a target label …” (Claims 1, 11, and 17), additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computerized environments (e.g., generate, determine, receive, process, select, and assign target label corresponding to processed documents performed by a processor and memory). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). MPEP 2106.05(h)).
	The recited additional element(s) of “receiving a raw textual …; processing, by the processing system, the raw textual document …; selecting, by the processing system, a corresponding model …; and assigning, by the processing system, the processed document to a target label …” (Claims 1, 11, and 17), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea). The recited additional element(s) do not meaningfully limit the claim because to receive textual data and select/assign processed documents to a target label would be required in any implementation of the abstract idea. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application. (See MPEP 2106.05(g)).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).
Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
	As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “A method, comprising:” (Claim 1), “A device, comprising: a processing system including a processor; and a memory that stores …” (Claim 11), “A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor …”) (Claim 17), “generating, by a processing system including a processor, trained models for each of the classes by determining labels for each of the classes using a cosine similarity function …; determining, by the processing system …;  generating, by the processing system, trained models for each of the classes …; receiving a raw textual …; processing, by the processing system, the raw textual document …; selecting, by the processing system, a corresponding model …; and assigning, by the processing system, the processed document to a target label …” (Claims 1, 11, and 17), is/are equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
	The recited additional element(s) of “A method, comprising:” (Claim 1), “A device, comprising: a processing system including a processor; and a memory that stores …” (Claim 11), “A machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor …”) (Claim 17), “generating, by a processing system including a processor, trained models for each of the classes by determining labels for each of the classes using a cosine similarity function …; determining, by the processing system …;  generating, by the processing system, trained models for each of the classes …; receiving a raw textual …; processing, by the processing system, the raw textual document …; selecting, by the processing system, a corresponding model …; and assigning, by the processing system, the processed document to a target label …” (Claims 1, 11, and 17), merely to generally link the use of the judicial exception to a particular technological environment or field of use. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
	The recited additional element(s) of “receiving a raw textual …; processing, by the processing system, the raw textual document …; selecting, by the processing system, a corresponding model …; and assigning, by the processing system, the processed document to a target label …” (Claims 1, 11, and 17), additionally and/or alternatively simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea) i.e. receive textual data and select/assign processed documents to a target label is similar to “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-9, is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here) (See MPEP 2106.05(d) (II)).

	Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer or/and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 9-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20160203209 by (“Clinchant”) in view of U.S Pub. 20140337308 by (“Morales”) in view of “Sentiment Classification using Document Embeddings trained with Cosine Similarity” by (“Thongtan”).
Regarding claim(s) 1, 11, and 17, Clinchant discloses, determining, by the processing system, classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors (“S4 employ NMF clustering, which may in more specific embodiments employ specific types of NMF clustering such as Latent Dirichlet Allocation (LDA) or Probabilistic Latent Semantic Analysis (PLSA). More generally, the illustrative NMF clustering operations S3, S4 may be replaced by another type of clustering such as a K-means clustering algorithm. In general, the clustering operation clusters the D documents into k clusters where k>L, and the initialization (corresponding to operation S3) includes initializing L clusters of the k clusters to the L labeled topics as defined by the operation S2. In some generalized embodiments, the L clusters initialized to the L labeled topics are not updated by the clustering after the initialization; while in other embodiments these L clusters are updated by iterations of the clustering algorithm after the initialization”) (0025-0026, Figs 3-6);
generating, by the processing system, trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning each of the plurality of textual documents to a selected one of the labels via a voting mechanism that counts matches of words to the labels (The underline limitation is taught by another reference below) (“Each document of the set of documents 10 is typically represented as a “bag-of-words” (BOW) vector of length W, with each element of the BOW vector representing a count of a vocabulary word corresponding to that element. The BOW elements are optionally stored in a term frequency-inverse document frequency (TF-IDF) format 
processing, by the processing system, the raw textual document to generate a processed document by applying one or more of tokenizing, removing stop words, bigram and trigram modeling, and name entity recognition analysis to the raw textual document (i.e. processing raw textual document is associated with “stop words”) (“the vocabulary excludes so-called “stop” words such as “a”, “an”, “the” and so forth which have little semantic meaning. Each document of the set of documents 10 is typically represented as a “bag-of-words” (BOW) vector of length W, with each element of the BOW vector representing a count of a vocabulary word corresponding to that element. The BOW elements are optionally stored in a term frequency-inverse document frequency (TF-IDF) format or other format that adjusts the word statistics to reflect the relative importance of words in the document that is represented by the BOW vector”) (0026);
selecting, by the processing system, a corresponding model from among the trained models according to a class of the classes that is applicable to subject matter of the raw textual document (“generate a NMF model that clusters the D documents into k topics where k>L and the performing NMF includes initializing NMF factors representing L topics of the k topics to the document and word vectors for the L labeled topics generated by the probabilistic classification off the D documents. The operation of performing probabilistic classification may 
and assigning, by the processing system, the processed document to a target label of the labels of the corresponding model via the voting mechanism that counts matches of words in the processed document to the labels of the corresponding model (underline limitation is taught by another reference) (“For a given word w, the score is suitably computed as a sum of the count of word w in each document (e.g., obtained from a BOW document representation) times the score of that document for the topic. Advantageously, this third operation S3 fills out the characterization of each annotated topic. That is, even though the annotated word list for the topic may have been a small sub-set of the vocabulary, with limited accuracy even for those words (indeed, in some embodiments the word list may be binary, i.e. the words may be associated to the topic without weighting values), the third operation S3 results in a complete word vector representing the topic, along with the document vector”) (0018).
Clinchant specifically doesn’t disclose, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors, however Morales discloses, generating, by a processing system including a processor, a corpus from a plurality of textual documents describing content of a media catalog (“constructing of the query may include constructing the query out of consecutive lines in the 
receiving a raw textual document describing other content that has been added to the media catalog (i.e. describing other content is associated with closed caption text from the media) (“obtaining of the subject matter can include identifying topics associated with the portion of the media program. The identifying of the topics can include defining a theme from segments of consecutive lines in the closed captioning text. In one embodiment, the defining of the theme includes defining a theme based on a sliding window scheme. The constructing of the query may include constructing the query out of consecutive lines in the closed captioning text. In one embodiment, entities are extracted from a plurality of documents. The documents may include news articles. The content may include a news article, and/or the subject matter may include a news story”) (0005);
and assigning, by the processing system, the processed document to a target label of the labels of the corresponding model (“a server computer analyzes closed captioning text associated with a media program (e.g., television program) being experienced (e.g., watched or listened to) by a user having a client device. The server computer obtains, based on the analyzing, a subject matter of a portion of the media program from the closed captioning text. The server computer constructs a query associated with the determined subject matter and submits the query to a computer network as a search query. The server computer receives, in response to the submitting of the query, content relating to the subject matter and measures an elapsed time period between the receiving of the content and the obtaining of the subject matter. If the elapsed time period is 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning selected one of the labels, processing raw textual document to generate a processed document by applying one or more of tokenizing, removing stop words, bigram and trigram modeling, and name entity recognition analysis to the raw textual document corresponding model from among the trained model, as disclosed by Clinchant, generating a corpus from a plurality of textual documents describing content of a media catalog, receiving a raw textual document describing other content that has been added to the media catalog and assigning the processed document to a target label of the labels of the corresponding model, as taught by Morales for the purpose to obtain content relating to a subject matter of a portion of a media program and communicating this content to the user (e.g., for display) within a certain time period.
Clinchant specifically doesn’t disclose, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors, however Thongtan discloses, generating, by the processing system, trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors (“In this paper we explore using cosine similarity instead of dot product in computing the similarity measure between the input and output vectors. More 
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning selected one of the labels, processing raw textual document to generate a processed document by applying one or more of tokenizing, removing stop words, bigram and trigram modeling, and name entity recognition analysis to the raw textual document corresponding model from among the trained model, as disclosed by Clinchant, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors, as taught by Thongtan for the purpose to help reduce overfitting to the embedding task, and this regularization in turn produces more useful embedding and also show that concatenating these embedding with Naive Bayes weighed bag of n-grams results in high accuracy on the IMDB dataset.

Regarding claim(s) 2, Clinchant discloses, wherein the generating the corpus comprises processing, by the processing system, a plurality of raw textual documents to generate the plurality of textual documents by tokenizing, removing stop words, applying bigram and trigram models, and applying name entity recognition to the plurality of raw textual documents (i.e. .

Regarding claim(s) 3, Clinchant specifically doesn’t disclose, obtaining the plurality of raw textual documents from Electronic Programming Guide (EPG) data, however Morales discloses, further comprising obtaining the plurality of raw textual documents from Electronic Programming Guide (EPG) data (“the server 130 can obtain the closed captioning text associated with the program. The server 130 may have this closed captioning text already stored in its database or may obtain the closed captioning text from the subject's broadcast program”) (0038-0039).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning selected one of the labels, processing raw textual document to generate a processed document by applying one or Clinchant, obtaining the plurality of raw textual documents from Electronic Programming Guide (EPG) data, as taught by Morales for the purpose to obtain content relating to a subject matter of a portion of a media program and communicating this content to the user (e.g., for display) within a certain time period.


Regarding claim(s) 4, Clinchant specifically doesn’t disclose, determining the labels comprises applying a boosting factor during applying of the cosine similarity function, however Thongtan discloses, wherein the determining the labels comprises applying a boosting factor during applying of the cosine similarity function (“In this paper we explore using cosine similarity instead of dot product in computing the similarity measure between the input and output vectors. More specifically we focus on modifications to the PV-DBOW and the similar DV-ngram models. The cosine similarity between a paragraph vector and vectors of n-grams in the paragraph is maximized over the training set”) (Pg. 408, sections 3-3.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning selected one of the labels, processing raw textual document to generate a processed document by applying one or more of tokenizing, removing stop words, bigram and trigram modeling, and name entity Clinchant, determining the labels comprises applying a boosting factor during applying of the cosine similarity function, as taught by Thongtan for the purpose to help reduce overfitting to the embedding task, and this regularization in turn produces more useful embedding and also show that concatenating these embedding with Naive Bayes weighed bag of n-grams results in high accuracy on the IMDB dataset.

Regarding claim(s) 9, Clinchant specifically doesn’t disclose, multiple documents of the plurality of textual documents are assigned to a single label of the labels, however Morales discloses, wherein multiple documents of the plurality of textual documents are assigned to a single label of the labels (“constructing of the query may include constructing the query out of consecutive lines in the closed captioning text. In one embodiment, entities are extracted from a plurality of documents. The documents may include news articles. The content may include a news article, and/or the subject matter may include a news story”) (0005).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning selected one of the labels, processing raw textual document to generate a processed document by applying one or more of tokenizing, removing stop words, bigram and trigram modeling, and name entity recognition analysis to the raw textual document corresponding model from among the trained model, as disclosed by Clinchant, multiple documents of the plurality of textual documents are Morales for the purpose to obtain content relating to a subject matter of a portion of a media program and communicating this content to the user (e.g., for display) within a certain time period.

Regarding claim(s) 10, Clinchant specifically doesn’t disclose, generating engagement modeling, cancellation modeling, or both for one or more subscribers according to consumed content that includes the other content and according to the target label of the other content, however Morales discloses, further comprising generating engagement modeling, cancellation modeling, or both for one or more subscribers according to consumed content that includes the other content and according to the target label of the other content (“the server 130 receives a news article relating to the specific news story discussed or displayed during the media program. In one embodiment, the server 130 determines an elapsed time period between the time the content was retrieved from the network and the time that the subject matter was obtained (Step 230). If this elapsed time is less than a predetermined period of time (e.g., the content is relevant to what was recently viewed or heard by the user), the server 130 communicates information related to the content 175 to the client device (e.g., for display) (Step 235). The information may be a link to a web page, a web page, a file, an article (e.g., a news article), audio, video, etc.”) (0036-0037).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors, generating trained models for each of the classes by determining labels for each of the classes Clinchant, generating engagement modeling, cancellation modeling, or both for one or more subscribers according to consumed content that includes the other content and according to the target label of the other content, as taught by Morales for the purpose to obtain content relating to a subject matter of a portion of a media program and communicating this content to the user (e.g., for display) within a certain time period.

Regarding claim(s) 12, Clinchant specifically doesn’t disclose, plurality of textual documents includes emails, descriptions of media content, webpage text, articles, transcriptions of recorded voice messages, closed caption associated with media content or a combination thereof, however Morales discloses, wherein the operations further comprise generating the corpus from the plurality of textual documents, wherein the plurality of textual documents includes emails, descriptions of media content, webpage text, articles, transcriptions of recorded voice messages, closed caption associated with media content or a combination thereof (“constructing of the query may include constructing the query out of consecutive lines in the closed captioning text. In one embodiment, entities are extracted from a plurality of documents. The documents may include news articles. The content may include a news article, and/or the subject matter may include a news story”) (0005, Abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Clinchant, plurality of textual documents includes emails, descriptions of media content, webpage text, articles, transcriptions of recorded voice messages, closed caption associated with media content or a combination thereof, as taught by Morales for the purpose to obtain content relating to a subject matter of a portion of a media program and communicating this content to the user (e.g., for display) within a certain time period.

Regarding claim(s) 13, Clinchant specifically doesn’t disclose, generating the corpus from the plurality of textual documents and retrieving the plurality of textual documents from an Electronic Programming Guide (EPG) server, and wherein the plurality of textual documents includes descriptions of media content, however Morales discloses, wherein the operations further comprise generating the corpus from the plurality of textual documents and retrieving the plurality of textual documents from an Electronic Programming Guide (EPG) server, and wherein the plurality of textual documents includes descriptions of media content (“the server 130 can obtain the closed captioning text associated with the program. The server 130 may have this closed captioning text already stored in its database or may obtain the closed captioning text from the subject's broadcast program”) (0038-0039).
Clinchant, generating the corpus from the plurality of textual documents and retrieving the plurality of textual documents from an Electronic Programming Guide (EPG) server, and wherein the plurality of textual documents includes descriptions of media content, as taught by Morales for the purpose to obtain content relating to a subject matter of a portion of a media program and communicating this content to the user (e.g., for display) within a certain time period.

Regarding claim(s) 18, Clinchant discloses, wherein the generating the trained models includes applying a cosine similarity function to the vectors, wherein the operations further comprise generating the corpus from the plurality of textual documents by applying Natural Language Processing to the plurality of textual documents, wherein the Natural Language Processing applied to the plurality of textual documents includes tokenizing, removing stop words, applying bigram and trigram models, and applying name entity recognition to the plurality of textual documents (i.e. underline limitation is taught by another reference) (“the .
Clinchant specifically doesn’t disclose, generating the trained models includes applying a cosine similarity function to the vectors, however Thongtan discloses, wherein the generating the trained models includes applying a cosine similarity function to the vectors (“In this paper we explore using cosine similarity instead of dot product in computing the similarity measure between the input and output vectors. More specifically we focus on modifications to the PV-DBOW and the similar DV-ngram models. The cosine similarity between a paragraph vector and vectors of n-grams in the paragraph is maximized over the training set”) (Pg. 408, sections 3-3.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning selected one of the labels, processing raw textual document to generate a processed document by applying one or more of tokenizing, removing stop words, bigram and trigram modeling, and name entity Clinchant, generating the trained models includes applying a cosine similarity function to the vectors, as taught by Thongtan for the purpose to help reduce overfitting to the embedding task, and this regularization in turn produces more useful embedding and also show that concatenating these embedding with Naive Bayes weighed bag of n-grams results in high accuracy on the IMDB dataset.

Regarding claim(s) 19, Clinchant discloses, wherein the operations further comprise generating the corpus from the plurality of textual documents by applying Natural Language Processing to the plurality of textual documents, wherein the machine learning associated with topic modeling includes applying Latent Dirichlet Allocation topic models with different numbers of topics, wherein the data clustering analysis includes K-means clustering, and wherein the Natural Language Processing applied to the raw textual document includes tokenizing, removing stop words, applying bigram and trigram models, and applying name entity recognition to the plurality of textual documents (“specific types of NMF clustering such as Latent Dirichlet Allocation (LDA) or Probabilistic Latent Semantic Analysis (PLSA). More generally, the illustrative NMF clustering operations S3, S4 may be replaced by another type of clustering such as a K-means clustering algorithm. In general, the clustering operation clusters the D documents into k clusters where k>L, and the initialization (corresponding to operation S3) includes initializing L clusters of the k clusters to the L labeled topics as defined by the operation S2. In some generalized embodiments, the L clusters initialized to the L labeled topics are not updated by the clustering after the initialization”) (0025).

Regarding claim(s) 20, Clinchant discloses, wherein the operations further comprise generating the corpus from the plurality of textual documents by applying Natural Language Processing to the plurality of textual documents, wherein the plurality of textual documents comprise metadata describing media content, and wherein the plurality of textual documents are obtained from different sources (“the set of documents 10 is generated automatically by the computer 20 or by another electronic data processing device such as a web crawling server that also executes a process to create a BOW vector for each document obtained by the web crawling. If the modeling engine 22 also performs the semantic topic identification operation S5 including manual semantic identification, then it suitably interacts with the user via the user interfacing device(s) 30, 32 in order to (1) present to the user a top-N list of words (or other list of most strongly associated words) obtained from the word vector generated for the topic in the NMF operation S4 and (2) receive from the user a semantic description of the topic”) (0029, 0025).

Examiner notes: Morales discloses, number of strategies to implement a TCD scheme, ranging from Natural Language Processing to Machine Learning at para. 0077 for claims 18-20.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20160203209 by (“Clinchant”) in view of U.S Pub. 20140337308 by (“Morales”) in view of “Sentiment Classification using Document Embeddings trained with Cosine Similarity” by (“Thongtan”) in further view of U.S Pub. 20200311150 by (“Srinivasaraghavan”).
Regarding claim(s) 5, Clinchant specifically doesn’t disclose, boosting factor is between three to five, however Srinivasaraghavan discloses, wherein the boosting factor is between three to five (i.e. as per applicant specification 0047, “applying of the cosine similarity .
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning selected one of the labels, processing raw textual document to generate a processed document by applying one or more of tokenizing, removing stop words, bigram and trigram modeling, and name entity recognition analysis to the raw textual document corresponding model from among the trained model, as disclosed by Clinchant, boosting factor is between three to five, as taught by Srinivasaraghavan for the purpose to improve overall consumption of media content that is generally increased, by more efficiently-performing content offering filtering and selection.

Claim(s) 6-8 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. 20160203209 by (“Clinchant”) in view of U.S Pub. 20140337308 by (“Morales”) in view of “Sentiment Classification using Document Embeddings trained with Cosine Similarity” by (“Thongtan”) in further view of U.S Pub. 20200401949 by (“Dangi”).
Regarding claim(s) 6 and 14, Clinchant specifically doesn’t disclose, generating a viewer profile for a subscriber according to consumed content that includes the other content and Dangi discloses, further comprising generating a viewer profile for a subscriber (“The feature values of each training instance may be retrieved from internal or external sources, such as a profile data source that comprises profile data of multiple users (e.g., of an online service) and a campaign data source that comprises data about multiple content delivery campaigns. The selection prediction model is then trained based on the generated training instances”) (0095) according to consumed content that includes the other content and according to the target label of the other content (“each content delivery campaign may include a list of entity identifiers of entities (e.g., users) that satisfy targeting criteria associated with the campaign. At the time of the content request, an entity identifier included in the content request (or identified based on content within the content request, such as a cookie or IP address) is used to identify all content delivery campaigns that include the entity identifier in their respective targeting list”) (0101).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning selected one of the labels, processing raw textual document to generate a processed document by applying one or more of tokenizing, removing stop words, bigram and trigram modeling, and name entity recognition analysis to the raw textual document corresponding model from among the trained model, as disclosed by Clinchant, generating a viewer profile for a subscriber according to consumed content that includes the other content and according to the target label of the other Dangi for the purpose to generate a ranking model for ranking content items in order to optimize for one or more objectives, such as a user clicking a content item, a user viewing video within a content item, a user performing a viral action with respect to a content item.

Regarding claim(s) 7 and 15, Clinchant specifically doesn’t disclose, providing the target label of the other content to a buyer of electronic advertising in an ad space of the other content responsive to the ad space, however Dangi discloses, further comprising providing the target label of the other content to a buyer of electronic advertising in an ad space of the other content responsive to the ad space being presented to a user at an end user device (“a bidder is another source of content items that content delivery exchange 124 may select for presentation through publisher system 130. Thus, a bidder acts as a content provider to content delivery exchange 124 or publisher system 130. Examples of bidders include AppNexus, DoubleClick, and LinkedIn. Because bidders act on behalf of content providers (e.g., advertisers), bidders create content delivery campaigns and, thus, specify user targeting criteria and, optionally, frequency cap rules, similar to a traditional content provider”) (0030).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors, generating trained models for each of the classes by determining labels for each of the classes using a cosine similarity function applied to the vectors and by assigning selected one of the labels, processing raw textual document to generate a processed document by applying one or Clinchant, providing the target label of the other content to a buyer of electronic advertising in an ad space of the other content responsive to the ad space, as taught by Dangi for the purpose to generate a ranking model for ranking content items in order to optimize for one or more objectives, such as a user clicking a content item, a user viewing video within a content item, a user performing a viral action with respect to a content item.

Regarding claim(s) 8 and 16, Clinchant specifically doesn’t disclose, providing of the target label to the buyer of the electronic advertising is part of a programmatic bidding process, however Dangi discloses, wherein the providing of the target label to the buyer of the electronic advertising is part of a programmatic bidding process (“a bidder is another source of content items that content delivery exchange 124 may select for presentation through publisher system 130. Thus, a bidder acts as a content provider to content delivery exchange 124 or publisher system 130. Examples of bidders include AppNexus, DoubleClick, and LinkedIn. Because bidders act on behalf of content providers (e.g., advertisers), bidders create content delivery campaigns and, thus, specify user targeting criteria and, optionally, frequency cap rules, similar to a traditional content provider”) (0030).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the applicant’s invention for determining classes from the corpus based on Latent Dirichlet Allocation topic models having different numbers of topics, K-means clustering and an unsupervised learning process that generates vector representations of words resulting in vectors, generating trained models for each of the classes by determining labels for each of the classes Clinchant, providing of the target label to the buyer of the electronic advertising is part of a programmatic bidding process, as taught by Dangi for the purpose to generate a ranking model for ranking content items in order to optimize for one or more objectives, such as a user clicking a content item, a user viewing video within a content item, a user performing a viral action with respect to a content item.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pub. 20180018316 (“Bogdan”).
Bogdan includes performs a statistical natural language processing analysis on a plurality of text documents to determine a plurality of topics, creates a proper subset of topics from the plurality of topics, based on user input, maps one or more topics in the proper subset of topics to each document in the plurality of text documents, thereby creating a plurality of topic-document pairs, identifies n-dimensions of bias for each topic-document pair from the text, creates clusters of topics from the proper subset of topics, and generates presentable content depicting each cluster of the clusters of topics according to a corresponding image configuration.
U.S Pub. 20180285459 by Soni discloses, receiving a plurality of training documents, each training document being defined by a sequence of words, each training document having one or more labels associated therewith; embedding the training documents, the words, and the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GAUTAM UBALE/Primary Examiner, Art Unit 3682